11 N.Y.3d 782 (2008)
LISA E.G. et al., as Parents and Natural Guardians of the Person and Property of JENNIFER G., an Infant, Appellants,
v.
THE GENESEE HOSPITAL et al., Respondents.
Court of Appeals of the State of New York.
Submitted July 21, 2008.
Decided September 16, 2008.
Motion, insofar as it seeks leave to appeal against defendants Karin R. Dickinson, M.D., and Genesee Valley Obstetrics & Gynecology, PC., dismissed upon the ground that as to those parties the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.